UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                 June 21, 2018
                           No. 16-3127

                              ALAN J. ROSS;
                  ALAN J. ROSS INSURANCE AGENCY INC.

                                        v.

               BENNETT MEYER; MEYER-CHATFIELD CORP.;
                DAVID L. BRAVERMAN; JOHN E. KASKEY;
                      BRAVERMAN KASKEY PC

                              (D.C. No. 2-12-cv-00998)

                    MEYER-CHATFIELD CORPORATION;
                          BENNETT S. MEYER;
                         ZCRACKERBOX, LLC;
                       BRAVERMAN KASKEY, P.C.

                                        v.

             ALAN J. ROSS individually d/b/a SAVE ASSOCIATES;
                ALAN J. ROSS INSURANCE AGENCY INC.
                        d/b/a SAVE ASSOCIATES

                                  Alan J. Ross,
                                          Appellant

                   (E. D. Pa. Nos. 2-12-cv-00998 & 2-12-cv-02760)




Present: CHAGARES, RESTREPO and ROTH, Circuit Judges


     Motion by Appellant to Clarify Opinion and Judgment dated June 7, 2018


                                                  Respectfully,
                                                  Clerk/dwb
_________________________________ORDER________________________________
The foregoing motion to clarify is granted. An amended opinion will be filed. The
amended opinion only clarifies the Court’s decision and does not alter the Court’s
disposition of the case. As such, the judgment originally entered on June 7, 2018 will not
be altered.


                                                       By the Court,

                                                       s/L. Felipe Restrepo
                                                       Circuit Judge

Dated: July 6, 2018
DWB/arr/cc: AJS; DLB; BAG